NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0642n.06
                            Filed: August 30, 2007

                                           No. 07-3504

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff-Appellee,              )
                                       )                  ON APPEAL FROM THE
v.                                     )                  UNITED STATES DISTRICT
                                       )                  COURT FOR THE SOUTHERN
                                       )                  DISTRICT OF OHIO
JOSEPH ACQUAYE NTI,                    )
                                       )                          OPINION
      Defendant-Appellant.             )
_______________________________________)
                                       )



Before: BOGGS, Chief Judge; ROGERS, Circuit Judge; and CALDWELL,* District Judge.

       KAREN K. CALDWELL, District Judge. Defendant-Appellant Joseph A. Nti appeals

his seven-month sentence imposed by the district court following his guilty plea to one count of

conspiracy to traffic in or use one or more unauthorized access devices in violation of 18 U.S.C. §

371. Nti argues that the sentence is greater than necessary to achieve the sentencing goals set forth

in 18 U.S.C. § 3553. For the reasons given below, we affirm the judgment of the district court.

       At the sentencing hearing, the district court granted Nti’s request for a sentence below the

applicable sentencing guideline range of 10 to 16 months and sentenced him to seven months in

prison. Nti argues that the district court’s sentence of seven months is unreasonable because it is

       *
        The Honorable Karen K. Caldwell, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
greater than necessary to achieve the sentencing objectives of 18 U.S.C. § 3553. While he concedes

that the district court correctly calculated the sentencing guidelines and that his sentence fell below

the applicable guideline range, Nti contends that the sentence was arbitrary because the sentencing

judge failed to articulate reasons for imposing a term of imprisonment rather than home

incarceration.

       Sentences are reviewed for reasonableness. United States v. Smith, 474 F.3d 888, 892 (6th Cir.

2007). After the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005), “district

courts treat the Federal Sentencing Guidelines as advisory rather than mandatory.” Smith, 474 F.3d

at 892. The reasonableness review consists of two inquiries: procedural reasonableness and

substantive reasonableness. Id. at 894. A sentence may be procedurally unreasonable if the district

judge fails to consider the applicable Guidelines range or neglects to consider the other factors listed

in 18 U.S.C. § 3553(a), “and instead simply selects what the judge deems an appropriate sentence

without such required consideration.” United States v. Collington, 461 F.3d 805, 808 (6th Cir. 2006)

(quoting United States v. Webb, 403 F.3d 373, 385 (6th Cir. 2005)). “A sentence may be considered

substantively unreasonable when the district court ‘select[s] the sentence arbitrarily, bas[es] the

sentence on impermissible factors, fail[s] to consider pertinent § 3553(a) factors or giv[es] an

unreasonable amount of weight to any pertinent factor.’” Id. at 808 (quoting Webb, 403 F.3d at

385)(alteration not in original).

       The record clearly indicates that the sentencing judge considered the relevant 18 U.S.C.

§3553 factors, providing a sufficient explanation to permit meaningful appellate review. See, e.g.,

United States v. Foreman, 436 F.3d 638, 644 (6th Cir.2006). At the sentencing hearing, the district

court correctly calculated the advisory sentencing guidelines and after briefly addressing the relevant


                                                   2
§3553(a) criteria, sentenced the defendant to a term of imprisonment below the applicable sentencing

guideline range.

       Nti challenges his sentence because the district judge did not explain his reasons for rejecting

Nti’s request for home incarceration. The record reflects that the sentencing judge permitted Nti to

argue in support of home incarceration and considered all available sentencing options including

imprisonment, probation or a split sentence. Additionally, the district court heard from Nti’s

probation officer regarding Nti’s multiple violations of his conditions of home confinement during

the pendency of the case. While the district judge did not expressly articulate his reasons for

rejecting Nti’s request for home incarceration, the record is clear that the judge simply found the

circumstances insufficient to impose a sentence of home incarceration rather than imprisonment.

As the United States Supreme Court noted in Rita v. United States, --- U.S. ----, 127 S. Ct. 2456,

2469, --- L.Ed.2d ---- (2007), “ [w]here a matter is as conceptually simple as in the case at hand and

the record makes clear that the sentencing judge considered the evidence and arguments, we do not

believe the law requires the judge to write more extensively.”

       For the foregoing reasons, the sentence imposed by the district court is both procedurally and

substantively reasonable. We affirm the judgment of the district court.




                                                  3